DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/462,634 filed on 05/21/2019 in which claims 1-24 have been presented for prosecution in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 05/21/2019 in which claims 3-10,13-14,16-20, and 22-24 are currently amended. By this amendment, claims 1-24 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/21/2019, 09/15/2020, and 03/16/2021 have been considered and placed of record. Initialed copies are attached herewith.
Priority
Acknowledgement is made of Applicant's benefit claim to International ApplicationPCT/EP2016/079456, filed on 16 March 2016, of which this Application is a National Stage entry.
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, the limitations of, “wherein said plurality of balancing target types comprises: a first balancing target type comprising to balance the state of charge of the energy storage units with respect the each other” is indefinite and grammatically incorrect. For examination purpose, the limitations of, “wherein said plurality of balancing target types comprises: a first balancing target type comprising to to ,--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites: “…wherein said method is characterized by the steps of: determining (S404) a future operating condition of said energy storage module; selecting (S406) a second balancing target type among a plurality of predetermined balancing target types (204) based on said present operating condition and said future operating condition, each of said balancing target types being indicative of an energy storage unit characteristic to be balanced; and switching (S408) from balancing said energy storage module according to said first balancing target type to balancing said energy storage module according to said second balancing target type”.
The omitted steps are:  it is not cleared as to how the “selecting (S406) a second balancing target type among a plurality of predetermined balancing target types (204) based on said present operating condition and said future operating condition, each of said balancing target types being indicative of an energy storage unit characteristic to be balanced” is performed. Upon looking at the specification, it is more likely that the plurality of predetermined balancing target types are retrieved from a server or are stored in a sort of memory inside the battery management unit.
It is also unclear and vague how the limitations of, “an energy storage unit characteristic to be balanced” are met or performed.
The limitations of, “determining a present operating condition of said energy storage module” and “determining a future operating condition of said energy storage module” are ambiguous and unclear since operating condition is a vague term and can have multiple meanings and a plurality of definitions. 
The same analysis applies to claim 11. The omitted structures are: 
It is also not cleared as to how the “select a second balancing target type among a plurality of predetermined balancing target types (204) based on said present operating condition, said future operating condition, said balancing target types being indicative of an energy storage unit characteristic to be balanced; and switch from balancing said energy storage module according to said first balancing target type to balancing said energy storage module according to said second balancing target type.” is performed. Upon looking at the specification, it is more likely that the plurality of predetermined balancing target types are retrieved from a server or are stored in a sort of memory inside the battery management unit and such missing structures render the claim indefinite.
Dependent claims 2-10, 22-24 carry the same deficiencies and therefore are rejected for the same reasons.
Dependent claims 12-21 carry the same deficiencies and therefore are rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non statutory subject matter and an abstract idea. 
Claim 22 recites “A computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer”. This judicial exception is not integrated into a practical application because “the program code” must be first stored on a sort of tangible non-transitory medium before being executed and run on a computer. The computer program code cannot be executed before being stored in a computer readable storage device/medium.
Claim 23 recites: “A computer readable medium carrying a computer program comprising program code means for performing the steps of any of claim 1 when said program product is run on a computer”. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer readable medium covers both forms of transitory propagating signals and non-transitory tangible media.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
Claims 1-9,11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter without significantly more. The claim(s) recite(s):
As in claim 1: “determining (S404) a future operating condition of said energy storage module; selecting (S406) a second balancing target type among a plurality of predetermined balancing target types (204) based on said present operating condition and said future operating condition, each of said balancing target types being indicative of an energy storage unit characteristic to be balanced; and switching (S408) from balancing said energy storage module according to said first balancing target type to balancing said energy storage module according to said second balancing target type”.
As in claim 11: “determine a present operating condition of said energy storage module; characterized by that the battery management unit is further configured to: determine a future operating condition of said electrical energy storage module; select a second balancing target type among a plurality of predetermined balancing target types (204) based on said present operating condition, said future operating condition, said balancing target types being indicative of an energy storage unit characteristic to be balanced; and switch from balancing said energy storage module according to said first balancing target type to balancing said energy storage module according to said second balancing target type”.
 The steps of, “determining, selecting, and switching” amount only to determining, recognizing and formatting information or signals with no particular concrete tangible form and is therefore considered abstract. This judicial exception is not integrated into a practical application because claims 1 and 11 and their dependent claims recite only mental steps without significantly more. 
The dependent claim(s) 2-9,11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they similarly recite information recognition and manipulation with no tangible or concrete results, e.g. “balancing target type”, “distribution of energy storage unit characteristics of the plurality of energy storage units is normal distributed”, “future operating condition is determined based on route information for the vehicle”, “balancing target types”, “average charge power, an average discharge power, a peak charge power, a peak discharge power, energy storage unit temperature, or ambient temperature, capacity, open circuit voltage, impedance, of the energy storage units”, and “said future operating condition comprises at least one of. time to a charging event and magnitude of the charging event, time to discharging event and magnitude of the discharging event, range of driving cycle, required driving range” are considered abstract. See MPEP 2106.05(a) Improvements to the functioning of a Computer or to Any Other Technology or Technical Field [R-10.2019].
Appropriate correction is required.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859